Citation Nr: 0808693	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  06-04 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an effective date earlier than February 6, 
2006, for the award of a total rating for compensation based 
upon individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel
INTRODUCTION

The veteran served on active duty from November 1977 to 
February 1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Togus, Maine.  

The veteran filed a claim for a TDIU in January 2005.  The RO 
denied the claim in an August 2005 rating decision.  The 
veteran submitted a timely notice of disagreement.  He 
provided testimony at a personal hearing in January 2006 in 
support of his claim for a TDIU.  He filed a claim for an 
increased rating for his psychiatric disorder on February 6, 
2006.  In a September 2006 rating decision, a 50 percent 
rating in effect for service-connected major depressive 
disorder was increased to 100 percent, effective from 
February 6, 2006, based on the results and findings of the VA 
psychiatric examination conducted in September 2006.  In 
March 2007, the RO effectuated a TDIU rating, effective from 
February 6, 2006, the date that the RO found that the veteran 
filed a claim for an increased rating.  


FINDINGS OF FACT

1.  On February 6, 2006, the RO received the veteran's claim 
for an increased rating for major depressive disorder.  

2.  The RO subsequently granted a 100 percent rating 
effective February 6, 2006.  

3.  Prior to February 6, 2006, the veteran was service-
connected for major depressive disorder, rated as 50 percent 
disabling; degenerative joint and disc disease of the 
cervical spine, rated as 20 percent disabling; and for left 
knee chondrocalcinosis, rated as noncompensable.  A combined 
rating of 60 percent was in effect.  

4.  The evidence does not show that the veteran became 
individually unemployable from his service-connected 
disabilities prior to February 6, 2006.  


CONCLUSION OF LAW

An effective date earlier than February 6, 2006, for the 
award of a TDIU is not warranted.  38 U.S.C.A. §§ 1155, 5107, 
5110, 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.155, 
3.157, 3.340, 3.341, 3.400, 4.16 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a March 2005 
letter to the veteran from the RO specifically notified him 
of the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to a TDIU, and of the 
division of responsibility between the veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of these 
letters by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claims; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, private post-service medical 
treatment records, VA orthopedic and neurological 
examinations, and statements from the veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in a letter dated in 
March 2006.  

Earlier Effective Date 

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that he has one service- 
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  38 C.F.R. § 4.16(a) (2007). 

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service- 
connected disability shall be rated totally disabled. If the 
veteran is unemployable due to service-connected disability, 
and the percentage requirements of 38 C.F.R. § 4.16(a) are 
not met, the case should be submitted to the Director of the 
Compensation and Pension Service for consideration of an 
extra-schedular rating.  38 C.F.R. § 4.16(b) (2007).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability occurred, if application is 
received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o); Hazan v. 
Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 
125 (1997); VAOPGCPREC 12-98; 63 Fed. Reg. 56704 (1998).

Analysis

A 100 percent rating for psychiatric impairment was awarded 
to the veteran as of February 6, 2006.  In the veteran's VA 
Form 21-8940, Veteran's Application for Increased 
Compensation Based Upon Unemployability, received on January 
13, 2005, he indicated he became too disabled to work in 
1987.  Following the award of the TDIU, he has argued that he 
should be awarded such benefit at a date earlier than 
February 6, 2006 - the date that he filed for an increased 
rating for his service-connected psychiatric disorder.  He 
also points out that he has received Social Security 
Administration (SSA) benefits since 1990.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2007) and 
38 C.F.R. § 3.400 (2007).  Unless specifically provided 
otherwise, the effective date of an award based on a claim 
for increase (which includes a claim for individual 
unemployability) shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a); see 38 C.F.R. § 
3.400.  An effective date for a claim for increase may also 
be granted prior to the date of claim if it is factually 
ascertainable that an increase in disability had occurred 
within one year from the date of claim.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2) (2007); see 
Harper v. Brown, 10 Vet. App. 125, 126 (1997).

In cases where the schedular rating is less than 100 percent, 
a total disability rating may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2007).  Total disability ratings for compensation may 
be assigned when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Disabilities resulting from common etiology or a single 
accident will be considered as one disability.  Id.

When an RO is considering a rating increase claim from a 
claimant whose schedular rating meets the minimum criteria of 
section 4.16(a) and there is evidence of current service- 
connected unemployability in the claimant's claims file or 
under VA control, evaluation of that rating increase must 
also include an evaluation of a reasonably raised claim for a 
total rating based on individual unemployability, and VA is 
required to adjudicate that claim.  Norris v. West, 12 Vet. 
App. 413, 418 (1999); see also Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001)  (Once veteran submits evidence 
of medical disability and additionally submits evidence of 
unemployability, VA must consider total rating for 
compensation based upon individual unemployability).

A brief description of the facts follows.  The veteran was 
awarded service connection for degenerative joint and disc 
disease of the cervical spine, rated as 20 percent disabling, 
and for chondrocalcinosis of the left knee, status post 
arthrotomy, rated as noncompensable, in a January 2002 rating 
decision.  In a November 2004 rating determination, service 
connection was granted for major depressive disorder, and a 
50 percent rating was assigned.  In January 2005, the veteran 
filed a claim for TDIU benefits.  In August 2005, the RO 
denied the TDIU.  The veteran submitted a timely notice of 
disagreement with that denial and provided testimony in 
support of his claim in January 2006.  On February 6, 2006, 
he filed a claim for an increased rating for his psychiatric 
disorder.  In June 2006, the RO denied his claim for TDIU 
benefits.  In September 2006, his claim for an increased 
rating for major depressive disorder was granted.  A 100 
percent rating was assigned from February 6, 2006, the date 
that he filed a claim for an increased rating.  The grant was 
primarily based on clinical findings made upon VA examination 
in September 2006.  In March 2007, the RO effectuated the 100 
percent rating from the February 6, 2006, date.  The veteran 
claims that a TDIU is warranted from an earlier effective 
date.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
effective date earlier than February 6, 2006, for the award 
of a TDIU.  The Board notes that the veteran had filed a 
claim for a TDIU in January 2005.  The TDIU was denied by the 
RO in an August 2005 rating decision.  At that time, the 
Board notes that the veteran was in receipt of service-
connected disabilities that did not warrant a TDIU pursuant 
to 38 C.F.R. § 4.16.  A combined rating of 60 percent was in 
effect.  This included a 50 percent rating for his 
psychiatric disorder, a 20 percent rating for his cervical 
spine condition, and a noncompensable rating for his left 
knee disorder.  

Clinical evidence of record at the time of the August 2005 
denial included SSA treatment records and certificate 
awarding him benefits from 1990 due to degenerative disc 
disease  (DDD) and alcohol abuse.  Private records, to 
include those provided by Social Security, and VA records 
dated in the early 2000s and up to August 2005 showed 
treatment for various conditions, to include his low back and 
psychiatric problems.  His lower back problems included 
radiculopathy into the lower extremities with chronic pain.  
He took oxycodone and oxycontin for his pain.  

When examined by VA in May 2004, the veteran was diagnosed 
with major depressive disorder secondary to chronic pain.  
The examiner noted a moderate impairment of his industrial 
capacity and social function.  At the time of VA examination 
in July 2005, the veteran's mood was depressed, and he had 
intact concentration.  He did not feel that the veteran was 
unemployable due to his psychiatric disorder.  Examination of 
the veteran's service-connected cervical spine was also 
accomplished in July 2005.  The veteran said that he had 
previously worked as a hotel clerk.  He had been unemployed 
since 1987.  He complained of constant neck pain with 
radiculopathy and numbness into the upper extremities.  He 
could drive a car without limitations.  It was also noted 
that he had had numerous past injuries involving his lower 
back resulting in five back surgeries.  The examiner noted 
that X-rays of the cervical spine from 1999 revealed 
extensive hypertrophic arthritis, especially on the left, 
involving C5-6 with foraminal narrowing, bilateral and at 
multiple levels.  A recent computerized tomography (CT) of 
the cervical spine confirmed the presence of massive 
multilevel hypertrophic arthritis with neural foraminal 
narrowing at several levels and especially at C5-6.  The 
examiner noted that in spite of these changes, his 
radiculopathy was clinically mild and intermittent.  

VA records show that in August 2005, the veteran was seen for 
increased depression and for help with detoxification related 
to substance abuse.  

In an October 2005 addendum to the July 2005 examination 
reports summarized above, the psychiatric and orthopedic 
examiners concluded that the veteran's service-connected 
symptoms would not prevent him from obtaining substantially 
gainful employment.  

In January 2006, the veteran provided testimony in support of 
his claim for a TDIU.  He pointed out that he had received 
SSA benefits due to his neck and depression since the early 
1990s.  He had last worked as a night auditor at a hotel.  He 
had sought employment since he last worked in 1987.  He lived 
alone in a rented mobile home.  While he could take care of 
his daily needs, he said that it was impossible for him to 
work.  He was essentially isolated from others, to include 
his family members.  He spent most of his time playing video 
games or watching television.  He had been hospitalized in 
November 2005 for depression and observation after he had 
recently broke up with a long time girlfriend.  He had been 
hospitalized in the past for drug and alcohol dependency 
detoxification.  He had started medication to help him sleep 
and had begun counseling.  

Subsequently added to the record were private records dated 
in November 2005 which reflect hospitalization for 
approximately 5 days for major depression and chronic pain.  
As noted earlier, he filed a claim for an increased rating 
for his major depressive disorder in February 6, 2006.  
Moreover, a previously denied TDIU claim was still on appeal.  

In a February 2006 document, a private vocational specialist, 
reviewed the veteran's claims file  and opined that the 
veteran had been permanently and totally disabled because of 
his major depression and chronic pain since 1992.  

VA orthopedic examination in August 2006 primarily concerned 
the veteran's nonservice-connected low back complaints, 
although it was noted that the veteran was service-connected 
for DDD of the cervical spine.  

The veteran underwent additional VA psychiatric examination 
in September 2006.  The resulting diagnosis was severe major 
depressive disorder.  The examiner stated that the veteran 
appeared to be preoccupied by suicidal ideation and was 
unable to function socially or occupationally.  He had no 
job, few friends, and was isolated from others.  He watched 
television all day and did little else.  He remained 
competent to manage his own affairs.  He was described as 
tense, nervous, and fearful, with significant problems 
concentrating and attending.  He felt sad, depressed, 
despondent, pessimistic, and hopeless.  He continued to 
ruminate about suicide.  

It was determined by the RO in a September 2006 that an 
increased rating of 100 percent was warranted for major 
depression disorder, effective from the date that the veteran 
filed a claim for an increased rating.  That date is February 
6, 2006.  As already noted, the Board agrees that the 
February 6, 2006, date is correct.  An effective date for a 
TDIU prior to February 6, 2006, is not warranted.  

When the veteran filed his initial claim for a TDIU in 2005, 
it was denied in that the evidence, as summarized above, did 
not reflect that he was unemployable solely due to service-
connected disabilities.  It was only after he filed a claim 
for an increased rating for his psychiatric disorder (on 
February 6, 2006) that the clinical evidence reflected that 
the veteran's psychiatric disorder had increased in severity 
(as evidenced by clinical findings made upon examination in 
September 2006).  The probative and competent evidence dated 
prior to that examination did not show that the veteran was 
unemployable solely due to service-connected symptoms.  
Specifically, the evidence of record at the time of the 2005 
denial of a TDIU showed that many of the veteran's symptoms 
were related to low back problems that had resulted in 5 
surgeries and for which service connection is not in effect.  
While he also had cervical spine problems, it was 
specifically determined by VA orthopedic and psychiatric 
examiners in 2005 that these conditions did not preclude the 
veteran from gainful employment.  And, while the veteran has 
received SSA benefits since 1990, the records suggest that 
such was primarily due to low back problems and alcohol 
abuse.  

The veteran's claim for increase for his psychiatric disorder 
was received on February 6, 2006.  His claim for a TDIU 
remained open to judicial review at that time.  It had been 
denied in August 2005, and the veteran had timely appealed.  
However, as explained above, the clinical evidence did not 
reflect that he was gainfully unemployable due solely to 
service-connected conditions.  This was clinically 
demonstrated as of September 2006.  As pointed out earlier, 
the effective date of an award based on a claim for increase 
(which includes a claim for individual unemployability) shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  In 
this case, that date is February 6, 2006.  38 U.S.C.A. § 
5110(a); see 38 C.F.R. § 3.400.  In other words, the record 
is convincing that the veteran's service-connected 
disabilities prevented him from engaging in gainful 
employment as of exam in September 2006.  As the veteran's 
claim was filed in February 2006, however, the effective date 
is retroactive to that date.  A date prior to February 6, 
2006, is not warranted as it was not factually ascertainable 
within one year prior to that date that the veteran was 
precluded from employment.  

The Board has also considered whether the total rating claim 
should be referred to the Director of the VA Compensation and 
Pension Service for extraschedular consideration.  38 C.F.R. 
§§ 3.321(b), 4.16(b).  

The veteran's contentions as to his inability to work since 
at least 1990 have been considered.  It is noted that he is 
competent as a lay person to report on that which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, there is no evidence of record that the 
veteran has specialized medical knowledge to be competent to 
offer medical opinion as to whether his service-connected 
conditions precluded him from gainful employment.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

For the above reasons, the Board finds that an effective date 
earlier than February 6, 2006, for the award of a TDIU cannot 
be granted.  The benefit-of-the-doubt rule is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An effective date earlier than February 6, 2006, for the 
award of a TDIU is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


